Citation Nr: 0920990	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  04-12 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to VA benefits for a depression on a secondary 
basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to November 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In his September 2004 substantive appeal, the Veteran 
requested a hearing before a member of the Board.  By letter 
dated in April 2005, the RO notified the Veteran of a hearing 
scheduled the following month.  In a May 2005 writing, the 
Veteran indicated that he no longer wanted a hearing.  

In December 2006, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC. to 
address due process concerns and afford the Veteran a VA 
examination.  Those actions completed, the matter has 
properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran's depression results, in part, from his right 
elbow painful scar and flexion contracture.  

2.  Entitlement to service connection based on injury or 
disease incurred in or the result of the Veteran's military 
service has not been established for any disability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to benefits for 
depression as due to the veteran's right elbow painful scar 
and flexion contracture have been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.310 (2008).  

2.  The criteria for establishing entitlement to benefits for 
depression as the result of injury or disease incurred in the 
Veteran's military service have not been met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.310 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a statement received in June 2003, the Veteran claimed 
that VA compensation benefits were warranted for depression.  
In this decision, the Board determines that compensation 
benefits for the veteran's depression are warranted.  The 
basis for this determination is that the veteran's depression 
was caused, in part, by disabilities for which compensation 
benefits have been established under the provisions of 
38 U.S.C.A. § 1151.  Specifically, entitlement to VA 
compensation benefits is warranted for the extent that his 
depression is due to disabilities of his right elbow.  

In an October 1995 rating decision, the RO determined that 
compensation benefits were warranted for additional 
disability which resulted from VA treatment of a neurological 
condition of the Veteran's right arm.  This additional 
disability was right elbow flexion contracture with loss of 
flexion.  38 U.S.C.A. § 1151 was the statutory authority for 
this grant of benefits.  

In a November 1996 rating decision, benefits were established 
on the same theory of entitlement for a painful scar of the 
Veteran's right elbow.  

Disability compensation may be paid, pursuant to 38 U.S.C. 
§ 1151 and 38 C.F.R. § 3.310, for disability which is 
proximately due to or the result of a disability for which 
compensation is payable under § 1151.  VAOPGCPREC 8-97 
(February 11, 1997), 62 Fed. Reg. 15,566 (1997); see also 
Allen v. Brown, 7 Vet. App. 439 (1995).  

38 C.F.R. § 3.310 addresses entitlement to VA benefits for 
disabilities proximately caused or aggravated by other 
disabilities, where entitlement to VA compensation benefits 
for those other disabilities has already been established.  
This is referred to as entitlement on a secondary basis.  

38 C.F.R. § 3.310 was been amended during the course of the 
veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 
2006).  Generally, in such cases, the Board must determine 
which version should be applied and/or the respective time 
periods for application of the revised and unrevised 
versions.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.  This depends on whether the 
revision is to be given retroactive effect.  

The amendment affected only those portions of the regulation 
that addressed establishing benefits based on the aggravation 
of a disability by a another disability for which entitlement 
to VA benefits had already been established.  The instant 
case does not turn on aggravation of one disability by 
another, but rather on causation of one disability by 
another.  Therefore, an analysis of whether retroactive 
effect is to be given to the revised version is not necessary

VA treatment records include a January 2002 psychology 
consult for evaluation of depression.  The psychologist 
reported that the veteran suffered from symptoms of 
depression, including poor sleep, a tendency to isolate, and 
anhedonia.  Behavior observations included that the Veteran 
reported trouble with his sleep due to pain in his back, arm, 
hand and shoulder.  The psychologist remarked that the 
Veteran had benefitted from treatment with Prozac but still 
had symptoms of depression.  

A psychiatry attending note from May 2003 provides a 
diagnoses of mood disorder - depressed, secondary to medical 
conditions.  

In December 2006, the Board remanded this matter to the RO to 
afford the Veteran an examination to determine the etiology 
of his depression.  Specifically, the Remand order requested 
that the examiner assess the current severity of the 
Veteran's depression and state an opinion as to whether it is 
as likely as not that the Veteran's depression was caused or 
aggravated by his military service or whether it was caused 
by his service-connected right elbow flexion contracture or 
painful scar.  

In January 2007, the Veteran underwent the requested 
examination.  The examiner indicated review of the Veteran's 
claims file and documented her interview with the Veteran.  
In that interview, the veteran reported that he was unable to 
engage in certain activities, including laying tile and 
engaging in pleasurable activities, such as fishing.  He also 
reported that his depression had worsened because of other 
physical conditions such as those involving his knees, legs 
and back.  

The examiner provided an axis I diagnosis of moderate 
depression.  She also responded to the Remand request for an 
opinion, stating as follows:  

This examiner is unable to state whether 
the depression was caused by or 
aggravated by his military service.  This 
examiner will also state that while it is 
doubtful that the elbow condition is 100 
% responsible for facilitating and 
maintaining his depression, it is likely 
that the elbow condition is partly 
responsible.  

This opinion is slightly favorable to a finding that the 
veteran's depression is partly due to his right elbow 
disabilities.  

Of importance is the examiner's determination that that many 
factors "facilitate and maintain" the veteran's depression.  
She found that, in addition to the effect of his elbow 
disabilities, his depression is also maintained and 
facilitated by pain of his shoulders, his back, knee and leg 
problems, thyroid condition, acid reflux, sinusitis, 
rheumatoid arthritis, diabetes, sleep apnea, possible heart 
condition, as well as life stressors including a sickly wife 
and mother and limited finances.  The examiner summarized 
these findings concluding the following:  "So the examiner 
will state that it is likely that the elbow condition along 
with the cumulative effects of all the other conditions, 
facilitate and maintain his depression."  

The phrase "facilitate and maintain" could be construed as 
ambiguous as to whether the Veteran's right elbow 
disabilities combine with these other factors to cause his 
depression or combine with these other factors to aggravate 
his depression.  That being said, the examiner indicated in 
her opinion that she was addressing the question of whether 
the Veteran's depression was caused by his right elbow 
disability.  Given this qualification, the Board finds the 
opinion sufficiently clear to establish that the Veteran's 
right elbow disability combines with the other factors listed 
to cause his depression.  

All elements have been met to award compensation benefits for 
the Veteran's depression as caused, in part, by his right 
elbow disabilities.  He has been diagnosed with moderate 
depression.  Probative evidence of record, principally the 
January 2007 examination report, shows that the Veteran's 
right elbow disabilities combine with other physical ailments 
and life circumstances to cause his depression.  Hence, 
entitlement to benefits for the Veteran's depression as 
caused, in part, by his right elbow disabilities must be 
granted.  

The Board here establishes that the Veteran is entitled to 
benefits only for that portion of his depression that is the 
result of his right elbow disabilities.  There is no basis 
for awarding benefits for that portion of the Veteran's 
depression that results from the other factors enumerated in 
the January 2007 examination report.  A determination of the 
relative contributions of these various factors to the 
Veteran's depression, or the nature and extent of the 
depression, and the amount of compensation warranted, are not 
issues presently before the Board.  

In the veteran's claim received in June 2006, he stated that 
he was submitting a claim "for my mental illness as the 
result of the Asiatic Flu while I was service connected."  
This is a claim for benefits for a mental disability as 
secondary to a physical disability - the residuals of Asiatic 
flu.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

38 C.F.R. § 3.310 operates in an identical manner when 
applied to a disability for which service connection has been 
established due to disease or injury incurred in or 
aggravated by military service as it does when applied to a 
disability for which benefits have been established under 
38 U.S.C.A. § 1151.  

In a December 2006 decision, the Board upheld the RO's denial 
of service connection for residuals of Asiatic flu.  Service 
connection has not been established for any disability as 
incurred in or aggravated by active military service.  As 
secondary service connection for a disability hinges on 
causation or aggravation due to a disability for which 
entitlement to benefits has been established, entitlement to 
benefits for mental illness as secondary to residuals of 
Asiatic flu, or any other disability (other than the 
Veteran's right elbow disabilities) are unavailable in this 
case as a matter of law.  See 38 C.F.R. § 3.310.  

The Board is required to address only those claims reasonably 
raised by the record and is not required to discuss every 
conceivable argument.  Robinson v. Mansfield, 21 Vet. App. 
545,553 (2008).  The only bases for entitlement raised by the 
record is that found in the May 2003 VA treatment note in 
which a diagnosis was stated of depressed mood disorder 
secondary to medical conditions and the Veteran's claim that 
benefits are warranted for mental illness secondary to 
Asiatic flu.  Neither the Veteran's pleadings nor the record 
reasonably raise a claim to entitlement to benefits based on 
a theory of a direct connection to service.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for that 
portion of a depressive disorder due to right elbow painful 
scar and flexion contracture is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


